Per Curiam.
The rule in this case is for a writ of certiorari to review an ordinance of the borough of Collingswood providing for the regulation and use of fences and fence materials, and providing a penalty for the violation thereof. The ordinance prohibits the erection of any fence above four feet in height *672without the permission of the board of commissioners and requires the removal of existing fences not conforming to the provisions of the ordinance, if so directed by the board of commissioners. Under this a fence previously erected by the prosecutor was directed to be removed or altered to conform to the ordinance.
Proofs were taken in pursuance of the rule and apparently from these it would appear that the ordinance as to the prosecutor’s property was illegal under such cases as Passaic v. Paterson Bill Posting Co., 72 N. J. L. 285; 62 Atl. Rep. 267, but without so deciding at this stage of the proceedings, it is sufficient to say that the writ will be allowed.